UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-03789 Southwestern Public Service Company (Exact name of registrant as specified in its charter) New Mexico 75-0575400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Tyler at Sixth Amarillo, Texas (Address of principal executive offices) (Zip Code) (303) 571-7511 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at Aug. 6, 2012 Common Stock, $1 par value 100 shares Southwestern Public Service Company meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H (2) to such Form 10-Q. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item l— Financial Statements (Unaudited) 3 Item 2— Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4— Controls and Procedures 18 PART II — OTHER INFORMATION Item 1— Legal Proceedings 18 Item 1A— Risk Factors 18 Item 4— Mine Safety Disclosures 18 Item 5— Other Information 18 Item 6— Exhibits 18 SIGNATURES 19 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Southwestern Public Service Company, a New Mexico corporation (SPS). SPS is a wholly owned subsidiary of Xcel Energy Inc.Xcel Energy Inc. wholly owns the following subsidiaries: Northern States Power Company, a Minnesota corporation (NSP-Minnesota); Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin); Public Service Company of Colorado, a Colorado corporation (PSCo); and SPS.NSP-Minnesota, NSP-Wisconsin, PSCo and SPS are also referred to collectively as utility subsidiaries.Additional information on Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PART 1—FINANCIAL INFORMATION Item 1—FINANCIAL STATEMENTS SOUTHWESTERN PUBLIC SERVICE COMPANY STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands) Three Months Ended June 30 Six Months Ended June 30 Operating revenues $ Operating expenses Electric fuel and purchased power Operating and maintenance expenses Demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net 84 20 Allowance for funds used during construction – equity Interest charges and financing costs Interest charges – includes other financing costs of $754, $765, $1,522 and $1,425, respectively Allowance for funds used during construction – debt ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ See Notes to Financial Statements 3 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (amounts in thousands) Three Months Ended June 30 Six Months Ended June 30 Net income $ Other comprehensive income Derivative instruments: Reclassification of losses to net income, net of tax of $24 and $48 for each ofthe three and six months ended June 30, 2012 and 2011, respectively 43 43 86 86 Other comprehensive income 43 43 86 86 Comprehensive income $ See Notes to Financial Statements 4 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands) Six Months Ended June 30 Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Demand side management program amortization Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Net derivative losses Changes in operating assets and liabilities: Accounts receivable ) ) Accrued unbilled revenues ) ) Inventories Prepayments and other ) ) Accounts payable ) Net regulatory assets and liabilities ) Other current liabilities ) Pension and other employee benefit obligations ) ) Change in other noncurrent assets ) ) Change in other noncurrent liabilities ) ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Allowance for equity funds used during construction Investments in utility money pool arrangement ) - Repayments from utility money pool arrangement - Other, net - Net cash used in investing activities ) ) Financing activities Proceeds from short-term borrowings, net - Proceeds from issuance of long-term debt - Borrowings under utility money pool arrangement Repayments under utility money pool arrangement ) ) Capital contributions from parent Dividends paid to parent ) ) Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest (net of amounts capitalized) $ ) $ ) Cash paid for income taxes, net ) ) Supplemental disclosure of non-cash investing transactions: Property, plant and equipment additions in accounts payable $ $ See Notes to Financial Statements 5 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY BALANCE SHEETS (UNAUDITED) (amounts in thousands, except share and per share data) June 30, 2012 Dec. 31, 2011 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable from affiliates Investments in utility money pool arrangement - Accrued unbilled revenues Inventories Regulatory assets Derivative instruments Deferred income taxes Prepayments and other Total current assets Property, plant and equipment, net Other assets Regulatory assets Derivative instruments Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Borrowings under utility money pool arrangement - Accounts payable Accounts payable to affiliates Regulatory liabilities Taxes accrued Accrued interest Dividends payable Derivative instruments Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Regulatory liabilities Asset retirement obligations Derivative instruments Pension and employee benefit obligations Other Total deferred credits and other liabilities Commitments and contingencies Capitalization Long-term debt Common stock – 200 shares authorized of $1.00 par value; 100 shares outstanding at June 30, 2012 and Dec. 31, 2011, respectively - - Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total common stockholder’s equity Total liabilities and equity $ $ See Notes to Financial Statements 6 Table of Contents SOUTHWESTERN PUBLIC SERVICE COMPANY Notes to Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of SPS as of June 30, 2012, and Dec. 31, 2011; the results of its operations, including the components of net income and comprehensive income, for the three and six months ended June 30, 2012 and 2011; and its cash flows for the six months ended June 30, 2012 and 2011.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after June 30, 2012 up to the date of issuance of these financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation.The Dec. 31, 2011 balance sheet information has been derived from the audited 2011 financial statements included in the SPS Annual Report on Form 10-K for the year ended Dec. 31, 2011.These notes to the financial statements have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP on an annual basis have been condensed or omitted pursuant to such rules and regulations.For further information, refer to the financial statements and notes thereto included in the SPS Annual Report on Form 10-K for the year ended Dec. 31, 2011, filed with the SEC on Feb. 27, 2012.Due to the seasonality of SPS’ electric sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies The significant accounting policies set forth in Note 1 to the financial statements in the SPS Annual Report on Form 10-K for the year ended Dec. 31, 2011, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. 2. Accounting Pronouncements Recently Adopted Fair Value Measurement — In May 2011, the Financial Accounting Standards Board (FASB) issued Fair Value Measurement (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (Accounting Standards Update (ASU) No. 2011-04), which provides clarifications regarding existing fair value measurement principles and disclosure requirements, and also specific new guidance for items such as measurement of instruments classified within stockholders’ equity.These requirements were effective for interim and annual periods beginning after Dec. 15, 2011.SPS implemented the accounting and disclosure guidance effective Jan. 1, 2012, and the implementation did not have a material impact on its financial statements.For required fair value measurement disclosures, see Note 8. Comprehensive Income — In June 2011, the FASB issued Comprehensive Income (Topic 220) — Presentation of Comprehensive Income (ASU No. 2011-05), which requires the presentation of the components of net income, the components of other comprehensive income (OCI) and total comprehensive income in either a single continuous financial statement of comprehensive income or in two separate, but consecutive financial statements of net income and comprehensive income.These updates do not affect the items reported in OCI or the guidance for reclassifying such items to net income.These requirements were effective for interim and annual periods beginning after Dec. 15, 2011.SPS implemented the financial statement presentation guidance effective Jan. 1, 2012. Recently Issued Balance Sheet Offsetting — In December 2011, the FASB issued Balance Sheet (Topic 210) — Disclosures about Offsetting Assets and Liabilities (ASU No. 2011-11), which requires disclosures regarding netting arrangements in agreements underlying derivatives, certain financial instruments and related collateral amounts, and the extent to which an entity’s financial statement presentation policies related to netting arrangements impact amounts recorded to the financial statements. These disclosure requirements do not affect the presentation of amounts in the balance sheets, and are effective for annual reporting periods beginning on or after Jan. 1, 2013, and interim periods within those annual reporting periods. SPS does not expect the implementation of this disclosure guidance to have a material impact on its financial statements. 7 Table of Contents 3. Selected Balance Sheet Data (ThousandsofDollars) June 30, 2012 Dec. 31,2011 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts ) ) $ $ Inventories Materials and supplies $ $ Fuel $ $ Property, plant and equipment, net Electric plant $ $ Construction work in progress Total property, plant and equipment Less accumulated depreciation ) ) $ $ 4. Income Taxes Except to the extent noted below, the circumstances set forth in Note 6 to the financial statements included in SPS’ Annual Report on Form 10-K for the year ended Dec. 31, 2011 appropriately represent, in all material respects, the current status of other income tax matters, and are incorporated herein by reference. Federal Audit — SPS is a member of the Xcel Energy affiliated group that files a consolidated federal income tax return.The statute of limitations applicable to Xcel Energy’s 2007 federal income tax return expired in September 2011.The statute of limitations applicable to Xcel Energy’s 2008 federal income tax return expires in September 2012. As of June 30, 2012, there was no federal income tax audit in progress. State Audits — SPS is a member of the Xcel Energy affiliated group that files consolidated state income tax returns. As of June 30, 2012, SPS’ earliest open tax year that is subject to examination by state taxing authorities under applicable statutes of limitations is 2007.As of June 30, 2012, there were no state income tax audits in progress. Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual effective tax rate (ETR). In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility. A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. A reconciliation of the amount of unrecognized tax benefit is as follows: (MillionsofDollars) June 30, 2012 Dec. 31, 2011 Unrecognized tax benefit — Permanent tax positions $ $ Unrecognized tax benefit — Temporary tax positions Unrecognized tax benefit balance $ $ The unrecognized tax benefit amounts were reduced by the tax benefits associated with net operating loss (NOL) and tax credit carryforwards.The amounts of tax benefits associated with NOL and tax credit carryforwards are as follows: (MillionsofDollars) June 30, 2012 Dec. 31, 2011 NOL and tax credit carryforwards $ ) $ ) It is reasonably possible that SPS’ amount of unrecognized tax benefits could significantly change in the next 12 months as the Internal Revenue Service and state audits resume.At this time, due to the uncertain nature of the audit process, an overall range of possible change cannot be reasonably estimated. The payable for interest related to unrecognized tax benefits is partially offset by the interest benefit associated with NOL and tax credit carryforwards.The payables for interest related to unrecognized tax benefits at June 30, 2012 and Dec. 31, 2011 were not material.No amounts were accrued for penalties related to unrecognized tax benefits as of June 30, 2012 or Dec. 31, 2011. 8 Table of Contents 5. Rate Matters Except to the extent noted below, the circumstances set forth in Note 10 to the financial statements included in SPS’ Annual Report on Form 10-K for the year ended Dec. 31, 2011 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. Pending Regulatory Proceedings — Federal Energy Regulatory Commission (FERC) Wholesale Rate Complaint — In April 2012, Golden Spread Electric Cooperative, Inc. (Golden Spread) filed a rate complaint with the FERC alleging that SPS’ rates for wholesale service were excessive.Golden Spread alleges that the base ROE currently charged to them through their production formula rate, of 10.25 percent, and the transmission formula rate, of 10.77 percent, is unjust and unreasonable.Golden Spread alleges that the appropriate base ROE is 9.15 percent, or an annual difference of approximately $3.3 million.An additional 50 basis point incentive is added to the base ROE for the transmission formula rate for participation in a Regional Transmission Organization (RTO).Golden Spread is not contesting this transmission incentive.The FERC has taken no action on this complaint. 6. Commitments and Contingencies Except to the extent noted below, the circumstances set forth in Notes 10 and 11 to the financial statements in SPS’ Annual Report on Form 10-K for the year ended Dec. 31, 2011, appropriately represent, in all material respects, the current status of commitments and contingent liabilities and are incorporated herein by reference.The following include commitments, contingencies and unresolved contingencies that are material to SPS’ financial position. Purchased Power Agreements Under certain purchased power agreements, SPS purchases power from independent power producing entities that own natural gas fueled power plants for which SPS is required to reimburse natural gas fuel costs, or to participate in tolling arrangements under which SPS procures the natural gas required to produce the energy that it purchases.These specific purchased power agreements create a variable interest in the associated independent power producing entity. SPS had approximately 827 megawatts (MW) of capacity under long-term purchased power agreements as of June 30, 2012 and Dec. 31, 2011 with entities that have been determined to be variable interest entities.SPS has concluded that these entities are not required to be consolidated in its financial statements because it does not have the power to direct the activities that most significantly impact the entities’ economic performance.These agreements have expiration dates through the year 2033. Environmental Contingencies Environmental Requirements Greenhouse Gas (GHG) New Source Performance Standard Proposal (NSPS) and Emission Guideline for Existing Sources — In April 2012, the U.S. Environmental Protection Agency (EPA) proposed a GHG NSPS for newly constructed power plants.The proposal requires that carbon dioxide (CO2) emission rates be equal to those achieved by a natural gas combined-cycle plant, even if the plant is coal-fired.The EPA also proposed that NSPS not apply to modified or reconstructed existing power plants and noted that, pursuant to its general NSPS regulations, installation of control equipment on existing plants would not constitute a “modification” to those plants under the NSPS program.Xcel Energy submitted comments on the proposed GHG NSPS in June 2012.It is not possible to evaluate the impact of this regulation until its final requirements are known. The EPA also plans to propose GHG regulations applicable to emissions from existing power plants under the Clean Air Act (CAA).It is not known when the EPA will propose new standards for existing sources. New Mexico GHG Regulations — In 2010, the New Mexico Environmental Improvement Board (EIB) adopted two regulations to limit GHG emissions, including CO2 emissions from power plants and other industrial sources.In July 2011, SPS and other parties filed a petition to repeal each GHG rule with the EIB.The EIB repealed both regulations in the first quarter of 2012. Western Resource Advocates and New Energy Economy, Inc. have since filed appeals with the New Mexico Court of Appeals to challenge each of the EIB’s decisions to repeal the two GHG rules.SPS has been granted intervention in one of the appeals and filed a petition to intervene in the other appeal, which has not yet been acted upon by the New Mexico Court of Appeals. 9 Table of Contents In late 2010 and early 2011, SPS, other utilities and industry groups filed separate appeals with the New Mexico Court of Appeals challenging the validity of the adoption of these two GHG regulations.These appeals were stayed pending the EIB’s consideration of the petitions for repeal of both rules.In July 2012, the New Mexico Court of Appeals conditionally dismissed both appeals without prejudice.These appeals are subject to reinstatement if the New Mexico Court of Appeals reverses the EIB’s repeal of either rule and if the originally adopted rule is revived. Cross-State Air Pollution Rule (CSAPR) — In July 2011, the EPA issued its CSAPR to address long range transport of particulate matter (PM) and ozone by requiring reductions in sulfur dioxide (SO2) and nitrogen oxide (NOx) from utilities located in the eastern half of the United States, including Texas.The CSAPR sets more stringent requirements than the proposed Clean Air Transport Rule and specifically requires plants in Texas to reduce their SO2 and annual NOx emissions.The rule also creates an emissions trading program. On Dec. 30, 2011, the U.S. Court of Appeals for the District of Columbia Circuit (D.C. Circuit) issued a stay of the CSAPR, pending completion of judicial review.Oral arguments in the case were held in April 2012 and it is anticipated the D.C. Circuit will rule on the challenges to the CSAPR during the summer of 2012.It is not known at this time whether the CSAPR will be upheld, reversed or will require modifications pursuant to a future D.C. Circuit decision. If the CSAPR is upheld and unmodified, SPS believes that the CSAPR could ultimately require the installation of additional emission controls on some of SPS’ coal-fired electric generating units.If compliance is required in a short time frame, SPS may be required to redispatch its system to reduce coal plant operating hours in order to decrease emissions from its facilities prior to the installation of emission controls.The expected cost for these scenarios may vary significantly and SPS has estimated capital expenditures of approximately $470 million over the next five years for the plant modifications related to the CSAPR requirements.SPS believes the cost of any required capital investment or possible increased fuel costs would be recoverable from customers through regulatory mechanisms and does not expect a material impact on its results of operations, financial position or cash flows.In April 2012, SPS appealed to the D.C. Circuit on a final rule that the EPA issued that made changes to certain allowance allocations under the CSAPR.While this rule increases the allowance allocations for SO2 for SPS, it did not increase them by as much as the proposed rule.SPS is seeking additional allowance allocations through this appeal, which, if successful, would reduce SPS’ costs to comply with the CSAPR.The D.C. Circuit held this appeal in abeyance until it issues its decision. Electric Generating Unit (EGU) Mercury and Air Toxics Standards (MATS) Rule — The final EGU MATS rule became effective April 2012.The EGU MATS rule sets emission limits for acid gases, mercury and other hazardous air pollutants and requires coal-fired utility facilities greater than 25 MW to demonstrate compliance within three to four years of the effective date.SPS believes these costs will be recoverable through regulatory mechanisms and does not expect a material impact on results of operations, financial position or cash flows. Regional Haze Rules — In 2005, the EPA finalized amendments to its regional haze rules regarding provisions that require the installation and operation of emission controls, known as best available retrofit technology (BART), for industrial facilities emitting air pollutants that reduce visibility in certain national parks and wilderness areas throughout the United States.SPS’ generating facilities are subject to BART requirements.Individual states were required to identify the facilities located in their states that will have to reduce SO2, NOx and PM emissions under BART and then set emissions limits for those facilities. Harrington Units 1 and 2 are potentially subject to BART.Texas has developed a regional haze state implementation plan (SIP) that finds the Clean Air Interstate Rule (CAIR) equal to BART for EGUs, and as a result, no additional controls for these units beyond the CAIR compliance would be required.In May 2012, the EPA deferred its review of the Texas SIP in its final rule allowing states to find that CSAPR compliance meets BART requirements for EGUs. Revisions to National Ambient Air Quality Standards (NAAQS) for PM — In June 2012, the EPA proposed to lower the primary (health-based) NAAQS for annual average fine PM and to retain the current daily standard for fine PM.In areas in which SPS operates power plants, current monitored air concentrations are below the range of the proposed annual primary standard.The EPA also proposed to add a secondary (welfare-based) NAAQS to improve visibility, primarily in urban areas.SPS expects the proposed visibility standard would likely be met where SPS operates power plants based on currently available information.A final rule is expected in December 2012 and the EPA is expected to designate non-compliant locations by December 2014.If such areas are identified, states would then study the sources of the nonattainment and make emission reduction plans to attain the standards.It is not possible to evaluate the impact of this regulation further until its final requirements are known. 10 Table of Contents Legal Contingencies Lawsuits and claims arise in the normal course of business. Management, after consultation with legal counsel, has recorded an estimate of the probable cost of settlement or other disposition. The ultimate outcome of these matters cannot presently be determined. Accordingly, the ultimate resolution of these matters could have a material effect on SPS’ financial position, results of operations, and cash flows. Environmental Litigation Native Village of Kivalina vs. Xcel Energy Inc. et al. — In February 2008, the City and Native Village of Kivalina, Alaska, filed a lawsuit in U.S. District Court for the Northern District of California against Xcel Energy Inc., the parent company of SPS, and 23 other utility, oil, gas and coal companies. Plaintiffs claim that defendants’ emission of CO2 and other GHGs contribute to global warming, which is harming their village. Xcel Energy Inc. believes the claims asserted in this lawsuit are without merit and joined with other utility defendants in filing a motion to dismiss in June 2008. In October 2009, the U.S. District Court dismissed the lawsuit on constitutional grounds. In November 2009, plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Ninth Circuit (Ninth Circuit). In November 2011, oral arguments were presented. It is unknown when the Ninth Circuit will render a final opinion. The amount of damages claimed by plaintiffs is unknown, but likely includes the cost of relocating the village of Kivalina. Plaintiffs’ alleged relocation is estimated to cost between $95 million to $400 million. While Xcel Energy Inc. believes the likelihood of loss is remote, given the nature of this case and any surrounding uncertainty, it could potentially have a material impact on SPS’ results of operations, cash flows or financial position. No accrual has been recorded for this matter. Comer vs. Xcel Energy Inc. et al. — In May 2011, less than a year after their initial lawsuit was dismissed, plaintiffs in this purported class action lawsuit filed a second lawsuit against more than 85 utility, oil, chemical and coal companies in U.S. District Court in Mississippi.The complaint alleges defendants’ CO2 emissions intensified the strength of Hurricane Katrina and increased the damage plaintiffs purportedly sustained to their property.Plaintiffs base their claims on public and private nuisance, trespass and negligence.Among the defendants named in the complaint are Xcel Energy Inc. and SPS.The amount of damages claimed by plaintiffs is unknown.The defendants, including Xcel Energy Inc., believe this lawsuit is without merit and filed a motion to dismiss the lawsuit.In March 2012, the U.S. District Court granted this motion for dismissal.In April 2012, plaintiffs appealed this decision to the U.S. Court of Appeals for the Fifth Circuit.While Xcel Energy Inc. believes the likelihood of loss is remote, given the nature of this case and any surrounding uncertainty, it could potentially have a material impact on SPS’ results of operations, cash flows or financial position.No accrual has been recorded for this matter. Employment, Tort and Commercial Litigation Exelon Wind (formerly John Deere Wind) Complaint—Four lawsuits and a regulatory petition have been filed arising out of a dispute concerning SPS’ payments for energy produced from the John Deere Wind Energy subsidiaries’ (JD Wind) projects. State Lawsuit Regarding the PUCT’s May 2009 Order The first lawsuit was filed in June 2009 in Texas State District Court against the Public Utility Commission of Texas (PUCT).In this lawsuit, JD Wind filed a petition seeking review of a May 2009 PUCT order denying JD Wind’s request for relief against SPS.In April 2011, JD Wind filed a non-suit of this case dropping the state appeal of the PUCT order. Federal Lawsuit Regarding the PUCT’s May 2009 Order A second lawsuit was filed in December 2009 by JD Wind against the PUCT in U.S. District Court for the Western District of Texas.This lawsuit was filed shortly after a declaratory order issued by the FERC stated that the PUCT’s May 2009 order is not consistent with the FERC’s regulations.In this lawsuit, JD Wind seeks declaratory and injunctive relief against the PUCT.The U.S. District Court issued an order preventing this lawsuit from proceeding pending the outcome of the Texas State District Court proceeding against the PUCT.As a result of the non-suit of the Texas State District Court proceeding, this case has moved forward.In March and June 2012, the U.S. District Court heard oral arguments on motions and cross motions for summary judgment, and took the motions under advisement.If the U.S. District Court does not grant one of these dispositive motions, the case will proceed with a trial date in October 2013 at the earliest. State Lawsuit Regarding Disputed Energy Payments In January 2010, a third lawsuit was filed by JD Wind against SPS in Texas State District Court related to payments made by SPS for energy produced from the JD Wind projects.On April 12, 2012, the Texas State District Court heard oral arguments on SPS’ motion to dismiss and took the motion under advisement.As the damages sought are indeterminate and given the uncertainty surrounding the circumstances of this case, SPS is unable to estimate the range or amount of possible damages.No accrual has been recorded for this lawsuit nor is it expected that this proceeding will have a material effect on SPS’ results of operations, cash flows or financial position. 11 Table of Contents Petition Regarding the PUCT’s Approval of SPS’ Revised Qualifying Facilities Tariff In November 2010, JD Wind filed a petition in Texas State District Court seeking review of the PUCT’s approval of SPS’ revised tariff applicable to purchases of non-firm energy from qualifying facilities.The PUCT has denied all allegations contained in this petition.A hearing is scheduled for Sept. 6, 2012.On June 29, 2012, Exelon Wind filed a complaint with the FERC against the PUCT raising essentially the same alleged violations of federal law as those presented in the petition filed in November 2010.On July 30, 2012, the PUCT filed an answer to this complaint defending its order and SPS filed an intervention and protest in support of the PUCT’s order. State Lawsuit Regarding Wind Facility Registration with Southwest Power Pool (SPP) On April 3, 2012, SPS filed a lawsuit against Exelon Wind in Texas State District Court to enforce Exelon Wind’s contractual obligation to register its wind facilities with SPP effective April 1, 2012.SPS is not seeking monetary damages in this lawsuit.Instead, SPS intends to withhold certain payments to Exelon Wind pending the outcome of this lawsuit.On May 7, 2012, Exelon Wind filed a counter-claim seeking recovery of the payments withheld by SPS.A procedural schedule has not yet been established.For the period April 1, 2012 to June 20, 2012, SPS has accrued approximately $2 million, which is subject to adjustments as the amount, if any, owed to Exelon Wind will be a litigated issue in this lawsuit.This lawsuit is not expected to have a material effect on SPS’ results of operations, cash flows or financial position. Registration Agreement Filed by SPP with the FERC On June 21, 2012, the FERC conditionally accepted SPP’s filing of an unsigned Market Participation Agreement between SPP and Exelon covering Exelon’s wind facilities. 7. Borrowings and Other Financing Instruments Commercial Paper — SPS meets its short-term liquidity requirements primarily through the issuance of commercial paper and borrowings under its credit facility.The following table presents commercial paper outstanding for SPS: (Amounts in Millions, Except Interest Rates) Three Months Ended June 30, 2012 Twelve Months Ended Dec. 31, 2011 Borrowing limit $ $ Amount outstanding at period end - - Average amount outstanding 55 54 Maximum amount outstanding Weighted average interest rate, computed on a daily basis % % Weighted average interest rate at period end N/A N/A Credit Facility — In order to use its commercial paper program to fulfill short-term funding needs, SPS must have a revolving credit facility in place at least equal to the amount of its commercial paper borrowing limit and cannot issue commercial paper in an aggregate amount exceeding available capacity under the credit agreement.The line of credit provides short-term financing in the form of notes payable to banks, letters of credit and back-up support for commercial paper borrowings. At June 30, 2012, SPS had the following committed credit facility available (in millions of dollars): Credit Facility Drawn Available $ $ - $ All credit facility bank borrowings, outstanding letters of credit and outstanding commercial paper reduce the available capacity under the credit facility.SPS had no direct advances on the credit facility outstanding at June 30, 2012 and Dec. 31, 2011. Amended Credit Agreement — In July 2012, SPS entered into an amended five-year credit agreement with a syndicate of banks, replacing the previous four-year credit agreement. The amended credit agreement has substantially the same terms and conditions as the prior credit agreement with an improvement in pricing and an extension of maturity from March 2015 to July 2017. The Eurodollar borrowing margin on the line of credit was reduced from a range of 100 to 200 basis points per year, to a range of 87.5 to 175 basis points per year based on applicable long-term credit ratings.The commitment fees, calculated on the unused portion of the line of credit, were reduced from a range of 10 to 35 basis points per year, to a range of 7.5 to 27.5 basis points per year, also based on applicable long-term credit ratings. SPS has the right to request an extension of the revolving termination date for two additional one-year periods, subject to majority bank group approval. 12 Table of Contents Letters of Credit — SPS uses letters of credit, generally with terms of one-year, to provide financial guarantees for certain operating obligations.At June 30, 2012 and Dec. 31, 2011, there were no letters of credit outstanding. Money Pool — Xcel Energy Inc. and its utility subsidiaries have established a money pool arrangement that allows for short-term investments in and borrowings between the utility subsidiaries.Xcel Energy Inc. may make investments in the utility subsidiaries at market-based interest rates; however, the utility money pool arrangement does not allow the utility subsidiaries to make investments in Xcel Energy Inc.The following table presents the money pool borrowings for SPS: (Amounts in Millions, Except Interest Rates) Three Months Ended June 30, 2012 Twelve Months Ended Dec. 31, 2011 Borrowing limit $ $ Amount outstanding at period end - 5 Average amount outstanding 14 12 Maximum amount outstanding 65 71 Weighted average interest rate, computed on a daily basis % % Weighted average interest rate at period end N/A Long-Term Borrowings In June 2012, SPS issued an additional$100 million of its 4.5 percent first mortgage bonds due Aug. 15, 2041 at a premium of $10.1 million.Including the $200 million of this series previously issued in August 2011, total principal outstanding for this series is $300 million. 8. Fair Value of Financial Assets and Liabilities Fair Value Measurements SPS had no assets or liabilities measured at fair value on a recurring basis as of June 30, 2012 and Dec. 31, 2011. Derivative Instruments SPS may enter into derivative instruments, including forward contracts, futures, swaps and options, to reduce risk in connection with changes in interest rates and electric utility commodity prices. Interest Rate Derivatives — SPS may enter into various instruments that effectively fix the interest payments on certain floating rate debt obligations or effectively fix the yield or price on a specified benchmark interest rate for an anticipated debt issuance for a specific period.These derivative instruments are generally designated as cash flow hedges for accounting purposes. At June 30, 2012, accumulated other comprehensive losses related to interest rate derivatives included $0.2 million of net losses expected to be reclassified into earnings during the next 12 months as the related hedged interest rate transactions impact earnings. Accumulated other comprehensive losses related to interest rate derivatives reclassified into earnings during the three months ended June 30, 2012 and 2011 were $0.1 million.Accumulated other comprehensive losses related to interest rate derivatives reclassified into earnings during the six months ended June 30, 2012 and 2011 were $0.1 million. Short-Term Wholesale and Commodity Trading Risk — SPS conducts an immaterial amount of short-term wholesale and commodity trading activities, including the purchase and sale of electric capacity, energy and energy-related products.SPS’ risk management policy allows management to conduct these activities within guidelines and limitations as approved by its risk management committee, which is made up of management personnel not directly involved in the activities governed by the policy. Commodity Derivatives — SPS may enter into derivative instruments to manage variability of future cash flows from changes in commodity prices in its electric utility operations.This could include the purchase or sale of energy or energy-related products.At June 30, 2012 and Dec. 31, 2011, SPS held no commodity derivatives.Changes in the fair value of non-trading commodity derivative instruments are recorded in OCI or deferred as a regulatory asset or liability.The classification as a regulatory asset or liability is based on commission approved regulatory recovery mechanisms. 13 Table of Contents At June 30, 2012 and Dec. 31, 2011, derivative instruments presented on SPS’ balance sheets consist of amounts related to long-term purchased power agreements.In 2003, as a result of implementing new guidance on the normal purchase exception for derivative accounting, SPS began recording several long-term purchased power agreements at fair value due to accounting requirements related to underlying price adjustments.As these purchases are recovered through normal regulatory recovery mechanisms in the respective jurisdictions, the changes in fair value for these contracts were offset by regulatory assets and liabilities.During 2006, SPS qualified these contracts under the normal purchase exception.Based on this qualification, the contracts are no longer adjusted to fair value and the previous carrying value of these contracts will be amortized over the remaining contract lives along with the offsetting regulatory assets and liabilities. Fair Value of Long-Term Debt As of June 30, 2012 and Dec. 31, 2011, other financial instruments for which the carrying amount did not equal fair value were as follows: June 30, 2012 Dec. 31, 2011 (ThousandsofDollars) Carrying Amount Fair Value Carrying Amount Fair Value Long-term debt, including current portion $ The fair value of SPS’ long-term debt is estimated based on recent trades and observable spreads from benchmark interest rates for similar securities.The fair value estimates are based on information available to management as of June 30, 2012 and Dec. 31, 2011, and given the observability of the inputs to these estimates, the fair values presented for long-term debt have been assigned a Level 2.These fair value estimates have not been comprehensively revalued for purposes of these financial statements since those dates and current estimates of fair values may differ significantly. 9. Other Income, Net Other income (expense), net consisted of the following: Three Months Ended June 30 Six Months Ended June 30 (ThousandsofDollars) Interest income $ $ 90 $ $ Other nonoperating income 3 1 31 3 Insurance policy expense - (7
